02-10-437-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00437-CV 
 
 



The Brinkmann Corporation, Don S. Clayton, Steven
  W. Neuwoehner, Christina Edwards, Kelly Ripley, and Debbie Copeland


 


APPELLANTS




 
V.
 




International Development, LLC d/b/a International
  Development Corp.


 


APPELLEE 



 
 
------------
 
FROM THE 67th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered appellant The Brinkmann Corporation’s “Unopposed Motion For
Reinstatement.”  The motion is GRANTED.  The appeal is ordered
reinstated and the portions of the reporter’s record specified in the trial
court’s “Order Partially Sealing Trial Record” signed April 5, 2011, are
sealed.
 
We
have also considered the parties’ “Agreed Motion To Dismiss Interlocutory
Accelerated Appeal.”  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(2), 43.2(f).
Costs
of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 42.1(d). 
 
PER
CURIAM
PANEL: 
WALKER,
MCCOY, and MEIER, JJ. 

 
DELIVERED:
 April 14, 2011




[1]See Tex. R. App. P. 47.4.